McKennan, J.,
(charging jury.) There are three invoices in this case upon which duties were exacted by the collector, and paid by the importer; and the question is whether the duties so paid were authorized by law.
It appears to the court, as to one of the invoices, that the charges connected with the preparation of the goods for market were added by the appraiser to the invoice price of the goods, and that the whole, accord*245ing to this, constituted the market value of these goods. Tn view of the opinion expressed by the supreme court, it is clear that the duties charged on the goods in this invoice were excessive by the amount of the charges which were added to the market value of the goods; so that as to that excess, the duties exacted were clearly wrong.
As to the second invoice, the charges were added to the value of the goods in order to ascertain, as the appraiser says, the dutiable value of the goods. This, also, in the judgment of the court, is wrong. The collector was bound to take simply the finding of the appraiser as to the market value of the goods per se, that is, exclusive of the charges which were added. So that in that case the duties exacted upon the charges were unlawfully exacted by tbe collector, and the plaintiff' is entitled to recover them.
Then, as to the third invoice. The charges were added in pursuance of a note made by the appraiser in this case, “add to make market value.” Whatever might be the view entertained by the court, or the construction given by the court to these words, aside from the decisions of the supreme court, we regard the case of Oberteuffer v. Robertson, 116 U. S. 499, 6 Sup. Ct. Rep. 462, as ruling the present case. We regard that case as substantially in its facts similar to the one now before the court. As we understand that case, there the appraiser added, to the value of the goods per se the charges, in order to make “the market value in marketable condition.” We cannot see that the words used by the appraiser there make that case different from the one before us. Tn this case the note of the appraiser is, “add to make market value.” So that in both cases the addition of the charges to the invoiced value was made by the appraiser in order to ascertain the dutiable value; and bound, as we are, by the decision of the supreme court of the United States, we must hold that in this case the import of this paper is that the charges are added to the value of the goods per se, in order to ascertain what they regard as the dutiable value of the goods. The plaintiff'is therefore entitled to recover the duties charged by the collector upon these charges, which were added by the appraiser, and by the collector when he exacted the duties.
In the first place, then, as to the first importation or invoice referred to, the plaintiff is clearly entitled to recover the duty charged upon the (•barges added by the appraiser to the value of the goods. So, in the second case, where the addition was made by him in order to ascertain what he called the dutiable value; and likewise also in the last case, under authority of the case referred to, the plaintiff is entitled to recover the duties charged and paid upon the charges which were added to the market value of the goods to ascertain the market value. You will therefore find in favor of the plaintiff for the amount of duties paid for these three excessive charges made by the appraiser and by the collector in ascertaining the amount.
Yerdict for plaintiff.